Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed in the pre-appeal brief 4/15/21 with respect to Perkins and the other cited art not teaching the features regarding joining the lights in response to a physical manipulation of a user control have been fully considered and are persuasive.  The previous rejection has been withdrawn. Upon further search and consideration, all pending claims are now in condition for allowance.


Allowable Subject Matter
Claims 1, 2, 5-14, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a synchronizable light comprising: 
circuitry to selectively directly join to one or more other synchronizable lights, each independently connected to a wireless network of lights
a user control selector to trigger the circuitry to join the wireless network of lights m response to physical manipulation of the user control selector
 and a light source that flashes in unison with corresponding light sources of the other synchronizable lights when joined to the wireless network of 

	As for claim 12, the prior art fails to teach or disclose a method of synchronizing a wireless network of lights comprising: powering a first light in a synchronizable mode; powering a second light in the synchronizable mode; joining the first light directly to the second light within the wireless network in response to a first physical manipulation of a user control selector, each light independently connected to the wireless network, so that a light source within each of the first light and the second light flashes in unison; and removing the second light from the wireless network in response to a second physical manipulation of the user control selector so that the light source within the second light flashes independently of the light source within the first light.
As for claim 16, the prior art fails to teach or disclose a wireless network of synchronized lights comprising:
a first light including first circuitry to independently join the first light to the wireless network, the first light further including a first user control selector to trigger the first circuitry to join the wireless network in response to physical manipulation of the first user control selector
a second light including second circuitry to independently join the second light directly to the first light within the wireless network further including a second user control selector to trigger the second circuitry to join the 
	The closest prior art found was Gibson US 2010/0253501. Gibson discloses a synchronized illuminated safety apparel that has multiple items that can be synched and activated to illuminate simultaneously, but does not teach the specific limitations regarding the user control selector to trigger the circuitry to join the wireless network of lights in response to physical manipulation of the user control selector or removing the second light in response to a second physical manipulation of the user control selector. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ejiawoko, Timmerberg, and Morgan (see references cited for patent/publication numbers) disclose relevant lighting device controllers that pair multiple light sources for synchronized illumination. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875